Exhibit 10.3
COMMON UNIT PURCHASE AGREEMENT
     This Common Unit Purchase Agreement (this “Agreement”), effective as of
November 4, 2009, is by and between Martin Midstream Partners L.P., a Delaware
limited partnership (the “Seller”) and Martin Resource Management Corporation, a
Texas corporation (the “Purchaser”).
RECITALS
     WHEREAS, the Seller desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Seller 715,308 common units (the “Units”)
representing limited partnership interests in the Seller for Sale Consideration
(as defined below) that consists of a price per Unit equal to the average
closing price of the Seller’s common units for the ten trading days prior to
November 4, 2009;
     WHEREAS, the Purchaser has agreed to purchase the Units from the Seller on
the terms hereinafter set forth;
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
ARTICLE 1.
PURCHASE AND SALE OF UNITS
     1.1. Purchase and Sale of the Units. Subject to the terms and conditions
hereof and on the basis of the representations and warranties hereinafter set
forth, at the Closing, the Seller agrees to issue and sell to the Purchaser, and
the Purchaser agrees to purchase from the Seller the Units for the consideration
of $20,000,000 (the “Sale Consideration”), payable by wire transfer to an
account designated in writing by the Seller.
     1.2. Closing; Delivery of Unit Certificates. The closing of the
transactions contemplated by this Agreement shall occur on November 16, 2009, or
a such other time that the parties hereto agree (the “Closing”); provided,
however, that the Closing shall not occur until Purchaser has received the
approval of its lenders under the Purchaser’s Credit Agreement. At the Closing,
upon the receipt of the payment from the Purchaser of the Sale Consideration,
the Seller shall deliver to the Purchaser a certificate evidencing the Units.
     1.3. Restriction on the Transfer of the Units. The Purchaser acknowledges
that, other than a pledge to Amegy Bank National Association in its capacity as
administrative agent under the Purchaser’s Credit Agreement, the Purchaser may
not directly or indirectly (including by operation of law) transfer any of the
Units unless such transfer is pursuant to an effective registration statement
under the Securities Act (as defined below) and the securities laws of any
applicable state or other jurisdiction, or such transfer is exempt from
registration under such laws. The certificate representing the Units delivered
to the Purchaser pursuant to this Agreement and any subsequent unit certificates
deriving from such certificate shall bear appropriate legends to such effect.

-1-



--------------------------------------------------------------------------------



 



ARTICLE 2.
REPRESENTATIONS AND WARRANTIES
     2.1. Representations and Warranties of Seller. The Seller represents and
warrants to, and agrees with, the Purchaser, on the date hereof and as of the
date of the Closing as follows:
          2.1.1. Legal Capacity. The Seller possesses the legal capacity to
execute, deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver from, or giving any notice to, any third party
or governmental entity.
          2.1.2. Execution, Delivery, and Enforceability. The Seller has duly
authorized, executed, and delivered this Agreement, and this Agreement
constitutes a valid, legal, and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, subject to any laws affecting
creditors’ rights.
          2.1.3. Issuance of Units. The Units have been duly and validly
authorized for issuance pursuant to this Agreement and, when issued and
delivered as provided hereunder against payment in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable (except to the
extent that such nonassessablility may be limited by law or by the Seller’s
Partnership Agreement).
          2.1.4. Conflicts. The Seller’s execution, delivery, or performance of
this Agreement or the transactions contemplated herein to be performed by the
Seller will not conflict with, constitute a breach or violation of, result in a
lien against, or give rise to any default or right of acceleration,
cancellation, or termination with respect to any document or any applicable law
to which Seller is a party or by which any of the Seller’s assets are bound (or
give rise to an event that with notice, lapse of time, or both, would result in
such a conflict, breach, violation, lien, default, or right).
          2.1.5 Sale Consideration. The Seller acknowledges and agrees that
(a) the Sale Consideration has been determined by arms-length negotiations
between the Seller and the Purchaser based upon each party’s analysis and
diligence concerning the Company’s prospects and the fair market value of the
Units, and (b) the Seller has not made any representations or warranties to the
Purchaser regarding the historical or prospective financial or operating
performance of, or any other matters relating to, the Seller or its
subsidiaries.
     2.2. Representations and Warranties of Purchaser. The Purchaser represents
and warrants to, and agrees with, the Seller, on the date hereof and as of the
date of the Closing as follows:
          2.2.1. Legal Capacity. The Purchaser possesses the legal capacity to
execute, deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver from, or giving any notice to, any third party
or governmental entity.
          2.2.2. Execution, Delivery, and Enforceability. The Purchaser has duly
executed and delivered this Agreement, and this Agreement constitutes a valid,
legal, and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to any laws affecting creditors’
rights.

-2-



--------------------------------------------------------------------------------



 



          2.2.3. Conflicts. The Purchaser’s execution, delivery, and performance
of this Agreement will not conflict with, constitute a breach or violation of,
result in a lien against, or give rise to any default or right of acceleration,
cancellation, or termination with respect to any document to which the Purchaser
is a party or by which any of the Purchaser’s assets are bound (or give rise to
an event that with notice, lapse of time, or both, would result in such a
conflict, breach, violation, lien, default, or right).
          2.2.4. Sophisticated Investor.
          The Purchaser is an “accredited investor” as defined in rule 501(a)
under the Securities Act of 1933. The Purchaser is acquiring the Units for
investment purposes only and not with a view to making a distribution of such
Units.
ARTICLE 3.
GENERAL
     3.1. Amendment. No amendment or modification of any of the provisions of
this Agreement shall be effective unless in writing and signed by all of the
parties to this Agreement.
     3.2. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original agreement, but all
of which shall constitute one and the same agreement. Any party to this
Agreement may execute and deliver this Agreement by an executed signature page
transmitted by a facsimile machine.
     3.3. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties to this Agreement and supersedes all prior
agreements and understandings, both written and oral, with respect to the
subject matter contained in this Agreement.
     3.4. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE OF TEXAS, REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER THE APPLICABLE PRINCIPLES OF CONFLICTS OF
THE STATE OF TEXAS.
     3.5 Headings. Article and section headings are used in this Agreement only
as a matter of convenience, are not a part of this Agreement, and shall not have
any effect upon the construction or interpretation of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has executed and delivered this
Agreement as of the date first written above.

                  SELLER:    
 
                MARTIN MIDSTREAM PARTNERS L.P.
By: Martin Midstream GP LLC, its general partner    
 
           
 
  By:   /s/ Robert D. Bondurant    
 
       
 
  Name:   Robert D. Bondurant    
 
           
 
  Title:   Chief Financial Officer
 
       
 
                PURCHASER:    
 
                MARTIN RESOURCE MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Robert D. Bondurant    
 
       
 
  Name:   Robert D. Bondurant
 
       
 
  Title:   Executive Vice President and Chief Financial Officer
 
       

-4-